Title: To George Washington from Major General Arthur St. Clair, 3 June 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          Pompton [N.J.] June 3d 1779
        
        On receiving your Excellencys Favour of this Day which came to hand about seven this Evening I thought it prudent to take the Advice of the Field Officers on the Movement I had proposed to make to-night, and they were unanimously against it—it is therefore laid aside; and the more readily that I am far from being satisfied with respect to the Ennemys Designs. The more I think upon it, an Attempt upon the Posts in the Highlands Seems the more improbable, as, even in case of Success, their Army would probably be disabled from any farther Operations.
        Major Dun who I sent to reconoitre very early this Morning is just returned and informs me that the Party that had advanced to Kaykeate, which I begged Genl Woodford to inform you of, were returned, after doing a little Mischief, and that Partys had attempted landing at several Places, from Hobuck up to Tapan; but had not affected it, the Militia being assembled all along the River, except at Hobuck, where some of the Refugees are on Shore—Colonell Dye is at Paramus with his Regiment of Militia, but they are in great want of Amunition. I Am Sir your Excellencys most obedient Servant
        
          Ar. St Clair
        
      